Citation Nr: 0916138	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-01 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

The propriety of the reduction of the disability rating for 
bilateral hearing loss from 40 percent to 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.R.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1956. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which decreased a 40 percent rating for the 
service-connected hearing loss to 20 percent effective 
February 1, 2008.

In February 2009, the Veteran testified before the 
undersigned member of the Board at a Travel Board hearing 
held in San Antonio, Texas.  A transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his hearing loss has worsened since 
his last examination and that he is entitled to a rating in 
excess of 20 percent.  The Veteran was service-connected for 
hearing loss in a March 2003 rating decision.  He was granted 
a 50 percent rating, effective August 9, 2002.  A June 2004 
rating decision reduced the Veteran's entitlement, to 40 
percent for his service-connected hearing loss.  In the 
rating decision on appeal, the Veteran was reduced from 40 
percent to 20 percent for his service-connected hearing loss.

The Veteran's most recent VA examination was conducted in 
February 2008.  The examiner stated that CNC testing was not 
considered reliable as the Veteran either could not or would 
not provide consistent responses to verbal or pure-tone 
stimuli and so the results were not included in the 
examination.  The examiner opined that a statement could not 
be made as to the Veteran's current hearing sensitivity 
because he would not respond consistently to pure tone 
thresholds.  We would note that there is no evidence from 
prior examinations that the Veteran was not cooperative or 
malingering.  A February 2006 VA examination, shows the 
Veteran had moderate to profound sensorineural hearing loss 
with inter test consistency good for both ears.  Furthermore, 
the Veteran and his wife testified at a hearing before the 
undersigned that the Veteran's hearing is very poor and that 
he struggles on a daily basis in his communication with 
others.

After a review of the February 2008 VA examination, the Board 
finds that the appeal should be remanded in order to obtain 
another VA audiological examination.  The Board finds that a 
remand is required in order to determine whether the 
reduction from 40 percent to 20 percent was proper.  As 
requested below, it is essential that the examination should 
be performed by a different examiner than the one who 
performed the February 2008 examination.

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be scheduled for 
a VA examination by an examiner other 
than the one who performed the February 
2008 VA examination.  The relevant 
portions of the claims file should be 
reviewed by that examiner.  Consistent 
with exam protocol, the audiologist 
should give his assessment of  the test 
reliability, the consistency of the 
Veteran's responses and any other factors 
affecting or relating to the accuracy of 
the audiological data.   

2.  The Veteran was sent a notice 
regarding the court case of Vazquez v. 
Flores, however, the record does not 
contain evidence that the Veteran 
received notice in compliance with 
Vazquez.  Therefore, a notice including 
what is necessary to merit restoration of 
the 40 percent rating, or a greater than 
20 percent rating generally, should be 
sent to the Veteran.

3.  Thereafter, the Veteran's claim 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The Board wishes to thank the Regional Office and the members 
of VHA in advance for their prompt assistance in completing 
the requested development.



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




